
	
		I
		112th CONGRESS
		2d Session
		H. R. 4213
		IN THE HOUSE OF REPRESENTATIVES
		
			March 19, 2012
			Mr. Runyan introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to require judges
		  of the United States Court of Appeals for Veterans Claims to reside within
		  fifty miles of the District of Columbia, and for other
		  purposes.
	
	
		1.Requirement that judges on
			 United States Court of Appeals for Veterans Claims reside within fifty miles of
			 District of Columbia
			(a)Residency
			 requirement
				(1)In
			 generalSection 7255 of title 38, United States Code, is amended
			 to read as follows:
					
						7255.Offices, duty
				stations, and residences
							(a)Principal
				officeThe principal office of the Court of Appeals for Veterans
				Claims shall be in the Washington, D.C., metropolitan area, but the Court may
				sit at any place within the United States.
							(b)Official duty
				stations(1)Except as provided in
				paragraph (2), the official duty station of each judge while in active service
				shall be the principal office of the Court of Appeals for Veterans
				Claims.
								(2)The place where a recall-eligible
				retired judge maintains the actual abode in which such judge customarily lives
				shall be considered the recall-eligible retired judge's official duty
				station.
								(c)Residences(1)Except as provided in
				paragraph (2), after appointment and while in active service, each judge of the
				Court of Appeals for Veterans Claims shall reside within 50 miles of the
				District of Columbia.
								(2)Paragraph (1) shall not apply to
				recall-eligible retired judges of the Court of Appeals for Veterans
				Claims.
								.
				(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 72 of
			 such title is amended by striking the item relating to section 7255 and
			 inserting the following new item:
					
						
							7255. Offices, duty stations,
				and
				residences.
						
						.
				(b)RemovalSection
			 7253(f)(1) of such title is amended by striking or engaging in the
			 practice of law and inserting engaging in the practice of law,
			 or violating section 7255(c) of this title.
			(c)Effective
			 date
				(1)In
			 generalSubsection (c) of section 7255 of such title, as added by
			 subsection (a), and the amendment made by subsection (b) shall take effect on
			 the date that is 180 days after the date of the enactment of this Act.
				(2)ApplicabilityThe
			 amendment made by subsection (b) shall apply with respect to judges confirmed
			 on or after January 1, 2012.
				
